DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to hardware acceleration, classified in G06F 30/331.  
II. Claims 8-14, drawn to software emulation, classified in G06F 9/455.
III. Claims 15-20, drawn to image projection, classified in G05B 2219/35063
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as running an operating system on a hardware platform for which it was not originally engineered.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A separate search would be required for each invention.  There is no overlap between inventions.  And, each invention has a different classification.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Mark Wang on 1/20/2022 a provisional election was made without traverse to prosecute the invention of II, claims 8-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim1-7 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8; 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja et al. U.S. Patent No. 10,321,109 in view of Ryu et al. WO 2018-236050 A1.  
Re:  claim 8, Tanumihardja teaches 
8. A non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a plurality of instructions configured to, when executed by a processor apparatus, cause a computerized apparatus to at least: (“Some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium… to enable the computer-readable medium to execute or otherwise use or provide the contents to perform at least some of the described techniques.”; Tanumihardja, col. 12, lines 25-35)
access content comprising an equi-angular cubemap (EAC); (“To be projected as a  spherical view… the data from a cube map (CM) is converted to an “equirectangular” map (EM), also referred to as an equirectangular panorama… This equirectangular map… can then be transferred to the projection system 204 to be projected as a 360 degree video image… ”; Tanumihardja, col. 6, lines 6-14)
The equirectangular map (EM) (equi-angular cubemap) is accessed for transfer and projection.  
obtain a plurality of facets from the EAC via software emulation of hardware; and perform hardware-based image processing on the plurality of facets of the EAC to obtained processed image content. (“… instead of attempting to reduce the EM to a CM to transfer six smaller components of the video map (top, bottom, left, right, front, back)… the map is “reframed” to four separate data capture portions, each corresponding to an available VCC input.  As an example, in Fig. 2, projection 210 (CM or EM) is shown reframed into “n” quadrants and quadrant i 211 is assigned to one of the outputs of GPU 203b.”; Tanumihardja, col. 7, lines 25-33, lines 38-41)
The plural components of the EM (obtain a plurality of facets from the EAC) are obtained and reframed (perform hardware-based image processing on the plurality of facets of the EAC to obtain processed image content).  Tanumihardja is silent, however, Ryu teaches software emulation of hardware. (“an exemplary electronic device (transmitter side) may project an image of the entire area 1510 surrounding the user in a virtual reality to a polygonal shape.  For example, a polygonal figure may include a cube of a cube… The electronic device may then generate a cube image 1520 based on the image for the entire area projected onto the cube.  For example, the cube image 1520 may include two-dimensional images on each side of the three-dimensional cube.  The cube image 1520 includes a front image… a back image… a left image… a right image… a top image… and a bottom image… The six images included in the cube image 1520 may be arranged in a three-dimensional cube shape or in a two-dimensional spread shape.  For example, when they are arranged in a two-dimensional spread form, they can be arranged in a cross shape around a front image as shown in the drawing… The electronic device may then sample a plurality of images contained in the cube image 1520.  For example, sampling may include size, quality, image quality, and/or upsampling to increase resolution and downsampling to reduce resolution… The electronic device may then align the sampled plurality of images into a two-dimensional rectangular image 1530… The electronic device can then encode and transmit the aligned rectangular image 1530… [Fig.] 15B, an exemplar electronic device (receiver side) may process (or decode) the bitstream corresponding to the rectangular image 1540 on which the cubemap projection is performed, in a software manner.”; Tanumihardja, p. 30, 2nd para. – p. 31, 1st line, p. 31, 1st, 4th-6th paras., Figs. 15a-15b)
Fig. 15a illustrates that the electronic device uses the spherical image 1510 to generate a cube image 1520 (which includes facets top, bottom, left, right, back and front (plurality of facets)), represented in a two-dimensional cross shape.  Subsequently, the cube image (plurality of facets) is encoded and transmitted, then decoded in a software manner (software emulation of hardware).  (“The encoder 500 may be implemented in hardware and/or software… The decoder 1600 may be implemented in hardware by the first processor or may be implemented in software by the second processor.”; Tanumihardja, p. 15, 5th para., p. 32, 7th para, Figs. 5 and 16)
Ryu can be combined with Tanumihardja such that the cube image projection of Ryu is the equirectangular map of Tanumihardja and the software encoding and decoding of Ryu is performed on the equirectangular map of Tanumihardja.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Tanumihardja by adding the feature of obtain a plurality of facets from the EAC via software emulation of hardware, in order to reduce receiver computation and network bandwidth, as taught by Ryu. (p. 6,. 4th para)  
Re:  claim 9, Tanumihardja is silent, however, Ryu teaches 
9. The non-transitory computer-readable apparatus of Claim 8, wherein the plurality of instructions are further configured to, when executed by a processor apparatus, cause the computerized apparatus to at least perform one or more of: (i) reconstruction of the processed image content from the processed plurality of facets, or (ii) transfer of the processed image content to another computerized apparatus. (“The decoder 1600 receives the bit stream output from the encoder, decodes the bit stream into an intra mode or an inter mode, and outputs a reconstructed image, that is a reconstructed image.”; Ryu, p. 32, 8th para)
The decoder decodes the cube map and outputs a reconstructed image.  
(“The electronic device can then encode and transmit the aligned rectangular image 1530… [Fig.] 15B, an exemplary electronic device (receiver side) may process (or decode) the bitstream corresponding to the rectangular image 1540 on which the cube map projection is performed… ”; Ryu, p. 31, 5th\-6th paras, Figs. 15A-15B)
th para)  
Re:  claim 11, Tanumihardja is silent, however, Ryu teaches,
11. The non-transitory computer-readable apparatus of Claim 8, wherein the plurality of instructions are further configured to, when executed by a processor apparatus, cause the computerized apparatus to perform one or more of upsampling or downsampling of the processed image content. (“The electronic device may then sample a plurality of images contained in the cube image 1520.  For example, sampling may include… upsampling to increase resolution and downsampling to reduce resolution.”; Ryu, p. 31, 1st para)
The electronic device performs upsampling and/or downsampling of the plurality of image contained in the cube image (processed image content).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Tanumihardja by adding the feature of cause the computerized apparatus to perform one or more of upsampling or downsampling of the processed image content, in order to increase or decrease resolution, as taught by Ryu. (p. 31, 1st 
Re:  claim 13, Tanumihardja teaches 
13. The non-transitory computer-readable apparatus of Claim 8, wherein the accessed content comprises stitched content derived from a plurality of image data captured by respective ones of a plurality of image-capture devices. (“Projection 204 comprises two video capture cards 205a and 205b to capture the video stream generated by the GPUs 203a and 203b, and forwards the captured video stream to a projection mapping engine 206.  Projection mapping engine 206 consolidates and stitches together the received video stream as appropriate to project the video stream over display systems such as projectors 207a-207b to the target viewing environment…  To provide this 360 degree spherical projection, four projectors 105a-105d are employed.  Projectors 105a, 105b, 105c, and 105d project images on the “walls” and “ceiling” whereas projector 105b projects an image on the floor.  The images shown by the projectors… are stitched together and blended using known software techniques… To be projected as a spherical panoramic view… the data from the cube map (CM) is converted to an “equirectangular” map (EM)…This equirectangular map… can then be transferred to the projection system 204 to be projected as a 360 degree video image.  Graphics engine 202 employs mathematical algorithms to transform the 8K resolution data from cube maps to equirectangular maps to ready the data for 360 degree projection.  Transforms from cube maps to equirectangular maps and vice versa may be performed by known mathematical conversions which can stitch together the faces of a cube into a single panorama and vice versa… gaming engine 202can generate images from multiple different cameras at the same time in order to produce 360 degree output.  In particular, an 8K surround video can be generated using images from six different cameras at 90 degree angles… top, bottom, left, right, front, and back – and storing them in a data representation called a “cube map” or “cubic map” (CM).”; Tanumihardja, col. 4, line 66-col. 5, line 3, col. 5 lines 18-25, lines 53-60, col. 6, lines 6-20) 
The equirectangular maps (accessed content) have stitched content which includes the 6 faces of the cube, captured by, for example, 6 cameras, and stitched together (stitched content derived from a plurality of image data captured by respective ones of a plurality of image-capture devices).  
Re:  claim 14, Tanumihardja teaches 
14. The non-transitory computer-readable apparatus of Claim 8, wherein the hardware-based image processing performed on the plurality of facets of the EAC comprises usage of hardware apparatus, the hardware apparatus comprising at least one graphics processing unit (GPU). (“Projection system 204 comprises two video capture cards 205a and 205b to capture the video stream generated by GPUs 203a and 203b, and forwards the captured video stream to a projection mapping engine 206… a GPU 209 is available for processing the video data and storage 212 is available for buffering, caching or other purposes.”; Tanumihardja, col. 4, line 66-col. 5, line)
Fig. 2 illustrates that the GPU 209 performs hardware based image processing on the cubemap image (which includes a plurality of facets).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Ryu as applied to claim 1 above, and further in view of Ray et .  
Re:  claim 10, Tanumihardja as modified is silent, however, Ray teaches 
10. The non-transitory computer-readable apparatus of Claim 8, wherein the plurality of instructions are further configured to, when executed by a processor apparatus, cause the computerized apparatus to at least determine one or more wrapping relationships between at least two facets of the plurality of facets, each of the one or more wrapping relationships configured to identify one or more adjacent pixels of the at least two facets as neighbors. (“Fig. 7G illustrates an embodiment of a 2D video frame 770 including a projection from a 360 video space in a cube map format and selected blocks for encode quality selection… The group of blocks G4 may include a block 773 and a block 774 that may be rotated and aligned as needed for encode quality selection… The block 773 and the block 774 may be identified as neighbors in the 360 video space because they may be equidistant (e.g., both at distance d2) from the corner of the face C and the face B… Fig. 7H illustrates an embodiment of a cube 780 for receiving projections from a 3D video space.  The cube 780 may have 6 faces… For example, 3D video… may be projected onto the cube 780 such that each face of the cube 780 includes a portion of the 3D video or sphere.  With reference to Fig. 7G, each face of the cube 780, in the cube map format, may be laid open in an edge-join fashion across the 2D video frame 770. For example, the 2D video frame 770 may include a geometric net of the cube 780.  Although shown with the faces in a sideways T format, any suitable format may be used… As shown in Fig. 7H, the block 773 and the block 774 may join at the boundary between faces B and C with respect to the cube 780.  For example, a pixel of the block 773 at the boundary and a pixel of the block 774 also at the boundary are neighboring pixels in the 3D video space projected onto the cube 780. “; Ray, [0177], [0178], [0181], [0179], Fig. 7G-7H)
Fig. 7G illustrates the faces of a cube in a cube map format.  The block 773 (pixel) of cube face C and the block 774 (pixel) of cube face B are identified as neighbors (adjacent).  Fig. 7H shows the actual cube from Fig. 7G.  Fig. 7H illustrates that a pixel of block 773 of cube face C and a pixel of block 774 of cube face B are neighbors (adjacent), joined at the boundary between faces B and C.  Tanumihardja as modified and Ray are silent, however, Schmit teaches to at least determine one or more wrapping relationships between at least two facets of the plurality of facets.  (“For example, the mapping metadata can be used to identify the six faces that contain blank data in Fig. 3.  In addition, the mapping metadata can be used to identify adjacent face pairings that have no relational meaning such as 1) the top face and bottom face, and 2) the top face and the blank.  This can also be seen in Fig. 4, where the right face and the left face are not relationally meaningful when wrapping around from the right face to the left face… intra-picture estimation 520 can proceed with the search if the faces are relationally meaningful as shown for example in Fig. 7A and can skip searching if the faces are not relationally meaningful as shown for example in Fig. 7B”; Schmit, [0024], [0027], Figs. 3, 4 and 7A-7C)
Mapping metadata is used to determine whether adjacent face pairings have relational meaning when wrapping around from, for example the right face to the left face.  For example, Fig. 3 illustrates that the top face and the bottom face have no relational meaning (no adjacent pixels at the border between the two faces).  And Fig. 7A illustrates that face 1 and face 2 are relationally meaningful (they have adjacent pixels .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Ryu as applied to claim 1 above, and further in view of Schmit and Lewis et al. U.S. Patent No. 9,294,757.  
Re:  claim 12, Tanumihardja as modified is silent, however, Ryu teaches           12. The non-transitory computer-readable apparatus of Claim 8, wherein the plurality of instructions are further configured to, when executed by a processor apparatus, cause the computerized apparatus to at least:  perform one or more of image adjustments, the performance of the one or more image adjustments comprising one or more of translation, rotation, or mirroring with respect to one or more facets of the plurality of facets from the EAC; (“The electronic device may then generate a cube image 1520 based on the image for the entire area projected onto the cube.  For example, the cube image 1520 may include two-dimensional images on each side of the three-dimensional cube… The six images included in the cube image 1520 may be arranged in a three-dimensional cube shape or in a two-dimensional spread shape.  For example, when they are arranged in a two-dimensional spread form, they can be arranged in a cross shape around a front image as shown in the drawing… The electronic device may then sample a plurality of images contained in the cube image 1520… The electronic device may the align the sampled plurality of images into a two-dimensional rectangular image 1530.”; Ryu, p. 30, 4th para, p. 31, 1st and 4th paras, Fig. 15)
Fig. 15a illustrates that the cub map projection is initially arranged in a two-dimensional cross shape.  The cube map is the arranged to align the plural images (image adjustments) into a two-dimensional rectangular image.  In order to align these images, the faces of the cube are moved (translated) to different locations.  For example, Fig. 15 illustrates that in cube images 1520 and 1530, the top facet has moved to the bottom and the left facet has moved to the right.  Also, Tanumihardja as modified and Ryu are silent, however, Schmit teaches rotation. (“With reference to Figs. 7H and 7I, each face of the cube 780, in the compact cube map format, may be provided within the 2D video frame 790 as shown.  With respect to the alignment of the cube faces provided in 7G, faces A, B, E, and F may have the same alignment while faces C’ and D’ may be rotated 180º.”; Schmit, [0182], Figs. 7H-7I)
Faces C’ and D’ within the 2D video frame have been rotated 180º (perform one or more image adjustments, the one or more image adjustments comprising… rotation… with respect to one or more facets of the plurality of facets from the EAC).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Tanumihardja by adding the feature of cause the th para) and in order to minimize the amount of cube mapped video data that has to be read and stored in cache, as taught by Schmit ([0024]).  
 Tanumihardja as modified is silent, however, Lewis teaches and based on the one or more image adjustments, align the one or more facets with three-dimensional coordinate space. (“As illustrated in Fig. 4, the 3D data structure 311 is arranged such that the image arrays 315A through 315P are arranged in the X-Y plane of the 3D data structure 311.  Each image array 316A through 315P includes multiple images… and the multiple images are arranged along the Z-axis of the 3D data structure 311… For example, the image arrays 315A through 315P may be arranged in the X-Y plan [sic] of the 3D data structure 311 based on a equi-rectangular projection of the locations of the physical cameras onto a two-dimensional plane.”; Lewis, col. 12, lines 28-33, Fig. 4)
The equirectangular projection (which includes the facets of the cube) are aligned such that the image arrays are arranged in the X-Y plane and along the Z-axis of the 3D data structure (align one or more facts with three-dimensional coordinate space).  Lewis can be combined with Tanumihardja as modified such that adjusted cubemap of Tanumihardja, is stored in the 3D structure of Lewis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Tanumihardja by adding the feature of based on the one or more image 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612